345 S.W.3d 398 (2011)
Lyndon JONES, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95837.
Missouri Court of Appeals, Eastern District, Division One.
August 16, 2011.
Brocca Smith, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., John W. Grantham, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Lyndon Jones appeals from the motion court's judgment denying his Rule 29.15[1] motion. We have reviewed the briefs of the parties and the record on appeal, and we conclude the motion court's denial of post-conviction relief without an evidentiary hearing was hot clearly erroneous. Rule 29.15(h), (k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We *399 affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2010, unless otherwise indicated.